Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent which may issue from US Application 16/531,420 (which has been allowed) has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 1, 3, 4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 28 October 2021 in combination with the most recent amendment filed 7 December 2021 are persuasive to overcome the obviousness rejection based on the closest prior art (and the prior art as a whole) as applied in the previous rejection.  Specifically, as applicant persuasive argues, the orientation of the grains in the prior art structure has a different orientation than the structure now positively claimed in regard to the (003) plane of the layered rock salt structure and the major faces of the sintered plate.   The instant claims require an orientation of the grain structure and a composition which is reasonably commensurate in scope with the results shown in the instant specification (see Tables 1 and 4 and description thereof).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723